UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7477



JOSEPH H. GRAVES,

                                               Plaintiff - Appellant,

          versus


GUY DRANNAN, Med. Admin.; DOCTOR S. HOWARD,
M.D.; DOCTOR GARY I. REYNOLDS, M.D.,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-2695-JFM))


Submitted:   January 13, 2000              Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph H. Graves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Graves appeals the district court’s orders dismissing

his civil rights complaint without prejudice for failure to exhaust

administrative remedies and denying his motion for reconsideration.

The district court properly required exhaustion of administrative

remedies under 42 U.S.C.A. § 1997e(a) (West Supp. 1999).    Because

Graves did not demonstrate to the district court that he had

exhausted administrative remedies or that such remedies were not

available, the court’s dismissal of the action, without prejudice,

was not an abuse of discretion.   We therefore deny leave to proceed

in forma pauperis and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                  2